Title: From Benjamin Franklin to Daniel Roberdeau, 6 March 1776
From: Franklin, Benjamin
To: Roberdeau, Daniel


Dear Sir
Wednesday March 6. 76
The Congress desire a Return to be made to them of the Powder the Committee of Safety have lent them, that it may be known how much is due. I am very respectfully Dear Sir Your most obedient humble Servant
B Franklin

A Copy of the Order for Replacing the Arms was given 2 Days since by Mr. Thomson to the Commissary Mr. Towers.
Col. Roberdeau

 
Addressed: Col. Roberdeau / at the / Committee of Safety / Lodge
Endorsed: Doctr. Franklin 6th Mar: 1776